NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                               For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                              Argued November 1, 2018 
                              Decided December 20, 2018 
                                            
                                        Before 
 
                      DIANE P. WOOD, Chief Judge 
                       
                      DANIEL A. MANION, Circuit Judge 
                       
                      ILANA DIAMOND ROVNER, Circuit Judge 

 
No. 18‐1184   
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Central District of Illinois. 
                                                 
      v.                                        2:17‐cr‐20045 
                                                 
BALTAZAR JUAN‐BALTAZAR,                         Colin S. Bruce, 
      Defendant‐Appellant.                      Judge. 
 
                                       O R D E R 
 
        Baltazar Juan‐Baltazar is a Guatemalan national. In 2010, he was removed from 
the United States after being convicted of embezzlement. At some point thereafter, he 
illegally reentered the United States. In 2017, he was convicted in Illinois of driving 
under the influence. After serving his sentence for that crime, he found himself in the 
custody of U.S. Immigration and Customs Enforcement (ICE). 
         
        The federal government charged Juan‐Baltazar with illegally reentering the 
country after a prior deportation. He pleaded guilty, and the district court sentenced 
him to 12 months and a day of imprisonment and 1 year of supervised release. Juan‐
No. 18‐1184                                                                         Page  2 
 
Baltazar, whom we presume the government has removed to Guatemala,1  now appeals 
the imposition of that term of supervised release. We affirm the sentence. 
         
        Juan‐Baltazar’s Pre‐Sentence Report (PSR) recommended the imposition of 1 year 
of supervised release, the statutory maximum for his crime. The Probation Office cited 
Juan‐Baltazar’s prior deportation and reentry to support its conclusion that requiring 
Juan‐Baltazar to report to the Probation Office “is an appropriate tool should he again 
return to the United States without authority.” 
         
        Juan‐Baltazar objected to the imposition of any term of supervised release. 
Chapter 5 of the Guidelines provides as follows: “The court ordinarily should not 
impose a term of supervised release in a case in which supervised release is not 
required by statute and the defendant is a deportable alien who likely will be deported 
after imprisonment.” U.S.S.G. § 5D1.1(c). Application Note 5 to that section explains 
why this is the rule: “Unless such a defendant legally returns to the United States, 
supervised release is unnecessary. If such a defendant illegally returns to the United 
States, the need to afford adequate deterrence and protect the public ordinarily is 
adequately served by a new prosecution.” U.S.S.G. § 5D1.1 cmt. n.5. A “court should, 
however, consider imposing a term of supervised release on such a defendant if the 
court determines it would provide an added measure of deterrence and protection 
based on the facts and circumstances of a particular case.” Id. 
         
        The parties and the court engaged at length on the issue of supervised release 
during Juan‐Baltazar’s sentencing hearing. When the issue of supervised release first 
came up, the court noted it had not been imposing supervised release on deportable 
defendants. But the court also mentioned that it was considering changing this practice. 
In the court’s mind, if a deportable defendant was for some reason released from prison 
back into the general population rather than deported, being on supervised release 
would help ensure “that nobody re‐arrests him.” Juan‐Baltazar’s counsel opposed this 
rationale, suggesting it was unlikely that Juan‐Baltazar would not be deported after 
release from prison. The court overruled Juan‐Baltazar’s objection, announcing it would 
adopt the Probation Office’s position. 
         

                                                 
1  The government informs us that Juan‐Baltazar was released from the custody of the Bureau of Prisons 
on July 20, 2018, and as of August 31, 2018, Juan‐Baltazar was in an ICE detention center awaiting 
removal to Guatemala. At oral argument on November 1, 2018, Juan‐Baltazar’s counsel expressed he had 
no reason to believe that removal has not occurred. 
No. 18‐1184                                                                            Page  3 
 
        The court ultimately adopted the entirety of the PSR. When the parties made 
their arguments concerning an appropriate sentence, Juan‐Baltazar’s counsel again 
resisted the imposition of a term of supervised release, stating it would not be “a favor” 
to Juan‐Baltazar and that he would still be subject to prosecution.   
         
        The court announced a sentence of 12 months and a day of imprisonment and 1 
year of supervised release. When imposing the term of supervised release, the court 
stated its concern that Juan‐Baltazar would be “out and not [be] deported and [be] here 
in the district with no supervision by the Court on him.” Juan‐Baltazar appeals the 
imposition of the term of supervised release. He argues the district court misapplied the 
supervised‐release Guideline. 
         
        We need not decide whether the district court’s reasoning strayed into error 
because we are convinced that, even if it did, any such error was harmless. An error at 
sentencing is harmless when “the government [is] able to show that [the error] did not 
affect the district court’s selection of the sentence imposed.” United States v. Clark, 906 
F.3d 667, 671 (7th Cir. 2018) (internal quotation marks omitted) (second alteration in 
original) (quoting United States v. Abbas, 560 F.3d 660, 667 (7th Cir. 2009)). The fact that 
convinces us of the harmlessness of any error is the district court’s decision to adopt the 
Probation Office’s position in the PSR. While the court may have entertained some 
irrelevant factors when considering supervised release, the Probation Office focused on 
the circumstances of this case. Though the PSR does not elaborate on why requiring 
Juan‐Baltazar to report would be a “useful tool,” the reasoning is apparent enough. The 
Probation Office pointed to Juan‐Baltazar’s prior deportation and reentry as the basis 
for its recommendation. Juan‐Baltazar is not just a “deportable alien.” He is a 
deportable alien who has already once illegally reentered the country after deportation. 
Juan‐Baltazar’s illegal entry into the United States after being deported revealed the 
deterrent effect of the threat of prosecution had not been sufficient. Supervised release 
would add an additional layer of deterrence. See United States v. Heredia‐Holguin, 823 
F.3d 337, 340–41 (5th Cir. 2016) (en banc) (recognizing “a term of supervised release 
could have a ‘deterrent’ effect”). The court’s decision to adopt the Probation Office’s 
position and findings implies agreement. See United States v. Bauer, 129 F.3d 962, 966 
(7th Cir. 1997) (“The requirement to articulate specific findings may be satisfied by 
adopting the findings contained in the PSR.”); United States v. Herrera, 948 F.2d 1046, 
1049 (7th Cir. 1991) (“[G]iven the district court’s express reliance on the government’s 
analysis of the offense contained in the presentence report, any error committed by 
referring to [a codefendant’s] sentencing hearing was harmless at best.”). That 
agreement controls the outcome. We AFFIRM.